Bassett, C. J.
The Court have found themselves under some
embarrassment as to the question before them and could have wished for more time to consider the subject. It is the opinion of a majority of the Court that the witness is admissible, her credit to be left to the jury. At common law the witness would be competent; the objection arises from the Act of Assembly. The whole Act must be taken together. The first part of the 8th section says “that no slave manumitted agreeably to the laws of the State, or made free in consequence of this Act or the issue of any such slave shall give evidence against any white person etc.” The latter part of the section gives to them the same rights which belong to white freemen “to hold property and to obtain redress in law and equity for any injury to their person or property.” The latter part controls or qualifies the former. Negroes are allowed the" same redress for injuries to their persons as whites. Indictment is one mode of redress for an injury to the person, principally useful where the party injured is the only witness of the fact necessary to be proved. The Act giving to Negroes this right of redress must be construed to allow the means absolutely necessary to obtain the redress. We still allow sufficient operation to the first part of the section for we do not mean to say that a Negro is a witness between two whites, nor in cases like the present when other proof can be procured, but only in the case where justice must otherwise fail.
Rodney, J., concurring. McDonough, J., dissenting.
Per Curiam.
Witness admitted.